Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method for determining a time of a flank in a signal comprising very specific sequence of steps such as determining the time of the flank in the signal using the data word and the master clock rate in the digital evaluation unit, characterized in that, in the step of forming a second data word representing the signal, this second data word is formed using a second deserializer of a second SERDES cell, which second data word has a plurality of bits, wherein a second sampling clock rate shifted by a predetermined phase angle in relation to the sampling clock rate, which sampling clock rate is higher than the master clock rate, is applied to the second SERDES cell for sampling the signal, wherein a second master clock rate shifted by a predetermined phase angle in relation to the master clock rate is applied to the second SERDES cell, and wherein, in the step of determining, the time is furthermore determined using the second data word and, in the step of determining, the values of the data word and of the second data word are combined alternately into values of an overall word, wherein the time is furthermore determined using the overall word.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 13, 2022